Citation Nr: 1720180	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-33 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial evaluation than 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1966 to August 1968.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2011 rating decision issued by the VA Regional Office (RO) in Roanoke, Virginia, this decision having granted service connection for PTSD and awarded a 30 percent evaluation, effective February 22, 2011.  The Veteran appealed asserting entitlement to a higher initial rating.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA Compensation and Pension examination for severity of PTSD in April 2011 which provided comprehensive assessment; however, because more than six years have lapsed and given the Veteran's statement of worsening condition, re-examination is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA Medical Center (VAMC) outpatient records, and associate them with the VBMS electronic database. 

2. Schedule a VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Indicate review of prior medical examination history.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(Continued on the next page)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

